NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-3215
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                 SHAINE L. WILLIAMS,

                                                Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. No. 1-12-cr-00194-017)
                     District Judge: Honorable William W. Caldwell
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 23, 2016

      Before: McKEE, Chief Judge, HARDIMAN, and RENDELL, Circuit Judges.

                               (Filed: September 30, 2016)

                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Shaine Williams appeals the District Court’s judgment of sentence imposed after a

jury found him guilty of various drug offenses and a money laundering offense. Because

Williams has offered no persuasive reason to disturb the judgment, we will affirm.

                                               I

       Williams’ first two challenges relate to the sufficiency of the evidence presented at

trial. Neither of these arguments mentions our seminal precedent in this area—United

States v. Caraballo-Rodriguez, 726 F.3d 418 (3d Cir. 2013) (en banc)—in which we

explained in some detail the standard of review applicable to such challenges. Under that

deferential standard, it is clear that sufficient evidence supported the verdicts.

       The theme of Williams’ appeal is epitomized by his argument that the

Government’s star witness, John Rawls, “was a classic corrupt and polluted source.”

Williams Reply Br. 14. At various points in both of his briefs, Williams argues that

Rawls and other Government witnesses were motivated to lie and were untrustworthy.

These arguments are unavailing on appeal, of course, because it was the jury’s duty to

determine whether Rawls and other witnesses were credible despite the fact that they

were self-interested cooperating witnesses.

       Reviewing, as we must, the record in the light most favorable to the verdict winner

(here, the Government), there is ample evidence that Williams transported money from

Harrisburg to Atlanta and returned with drugs. Williams’ role as a courier for the Rawls

organization was established not only by the testimony of several of his co-defendants,
                                               2
but also by travel records and phone records. And the fact that no witnesses testified that

Williams personally engaged in some activities of the conspiracy is unhelpful to him

because the District Court, consistent with Pinkerton v. United States, 328 U.S. 640

(1946), properly instructed the jury that “[t]he acts or statements of any member of a

conspiracy are treated as the acts or statements of all members of the conspiracy if those

acts or statements were performed or spoken during the existence of the conspiracy and

further the objectives of the conspiracy.” App. 1229–30.

       For these reasons, we agree with the Government that the evidence was sufficient

to support the jury verdicts against Williams in all respects.

                                              II

       Williams next argues that the District Court abused its discretion when it failed to

grant a continuance because of the lateness of the Government’s disclosures. Specifically,

Williams complains of voluminous and confusing disclosures made on November 19,

2014 and December 2, 2014. Williams claims that because the timing of these disclosures

precluded him from hiring an expert witness, he was entitled to a continuance. He also

contends that the District Court erred in admitting testimony and charts from agents who

relied on those phone records to trace Williams’ movements.

       As the District Court rightly noted, Williams failed to identify a rule of evidence

that the Government violated by producing these phone records some three weeks prior

to trial. Accordingly, the District Court surmised that Williams was arguing that the

records were inadmissible under Federal Rule of Evidence 902(11). The Court held that
                                              3
Williams “had a fair opportunity to challenge” these self-authenticating business records,

App. 26, and we perceive no error in that regard. In his Reply Brief on appeal, Williams

cites Rules 16(a)(1)(E) & (F) of the Federal Rules of Criminal Procedure, but fails to

explain where he brought these rules to the District Court’s attention and, more

fundamentally, how these rules were violated by the Court’s decision. Accordingly, we

will affirm the judgment of the District Court on this issue.

                                             III

         Williams next claims he was denied a fair trial when the jury learned that he was

on state probation and when the District Court did not allow his counsel to conduct a full

cross-examination of Rawls. We are unpersuaded by either argument.

         Before trial, the Government filed a motion in limine to admit evidence about

Williams’ probation status under Rule 404(b) of the Federal Rules of Evidence. Williams

objected on the grounds that this information was irrelevant and highly prejudicial. We

find no error in the District Court’s decision to admit this evidence.

         The record demonstrates that Williams was aware that he was not allowed to

travel more than 50 miles from Dauphin County without permission. In fact, Williams

sought and received permission to travel to Alabama to attend a family funeral. Williams

never asked permission for any of his many trips to Atlanta, however. And although

Williams’ failure to seek permission to travel to Atlanta is not dispositive that those trips

were for an illicit purpose, it is probative of Williams’ motive or intent in making those

trips.
                                              4
       Nor did the District Court abuse its discretion when it limited defense counsel’s

cross-examination of Rawls. Defense counsel was permitted to ask Rawls whether he

called his son the day he was arrested. Counsel for the Government objected only after

defense counsel asked whether Rawls’ son had been involved in drug trafficking. And

this objection was properly granted because Rawls’ son was neither the subject of any

direct examination nor facing any charges in the case. It was therefore proper for the

District Court to sustain the Government’s objection.

                                      *      *      *

       For the reasons stated, we will affirm the judgment of the District Court.




                                             5